SYKES, Circuit Judge.
This case returns to us with new controversies arising from Chicago’s response to *890Heller and McDonald,1 the Supreme Court’s Second Amendment decisions. Last time we addressed an ordinance banning shooting ranges throughout the city. See Ezell v. City of Chicago (“Ezell I”), 651 F.3d 684 (7th Cir. 2011). The range ban was part of a sweeping ordinance adopted in the wake of McDonald, which invalidated Chicago’s law prohibiting handgun possession. McDonald v. City of Chicago, 561 U.S. 742, 791, 130 S.Ct. 3020, 177 L.Ed.2d 894 (2010). To replace the handgun ban, the City established a permit regime for lawful gun possession and required one hour of range training as prerequisite to a permit, but prohibited firing ranges everywhere in the city. Ezell I, 651 F.3d at 689-90. We held that the range ban was incompatible with the Second Amendment and instructed the district court to preliminarily enjoin it. Id. at 710-11.
The City responded by replacing the range ban with an elaborate scheme of regulations governing shooting ranges. Litigation resumed, prompting the City to rewrite or repeal parts of the new regime. The district judge invalidated some of the challenged regulations and upheld others. Ezell v. City of Chicago (“Ezell II”), 70 F.Supp.3d 871, 882-92 (ND. Ill. 2014). Three provisions currently remain in dispute: (1) a zoning restriction allowing gun ranges only as special uses in manufacturing districts; (2) a zoning restriction prohibiting gun ranges within 100 feet of another range or within 500 feet of a residential district, school, place of worship, and multiple other uses; and (3) a provision barring anyone under age 18 from entering a shooting range. The judge permanently enjoined the manufacturing-district restriction but upheld the distancing and age restrictions. Both sides appealed.
We affirm in part and reverse in ■ part. The two zoning regulations—the manufacturing-district classification and the distancing rule—dramatically limit the ability to site a shooting range within city limits. Under the combined effect of these two regulations, only 2.2% of the city’s total acreage is even theoretically available, and the commercial viability of any of these parcels is questionable—so much so that no shooting range yet exists. This severely limits Chicagoans’ Second Amendment right to maintain proficiency in firearm use via target practice at a range. To justify these barriers, the City raised only speculative claims of harm to public health and safety. That’s not nearly enough to survive the heightened scrutiny that applies to burdens on Second Amendment rights.
The age restriction also 'flunks heightened scrutiny. We held in Ezell I that the Second Amendment protects the right to learn and practice firearm use in the controlled setting of a shooting range. The City insists that no person under age 18 enjoys this right. That’s an extraordinarily broad claim, and the City failed to back it up. Nor did the City adequately justify barring anyone under 18 from entering a range. To the contrary, its own witness on this subject agreed that the age restriction is overbroad because teenagers can safely be taught to shoot and youth firearm instruction is both prudent and can be conducted in a safe manner.
I. Background
In Ezell I we held that Chicago’s ban on firing ranges could not be reconciled with the Second Amendment and ordered the district court to preliminarily enjoin its enforcement. 651 F.3d at 710-11. We assume familiarity with that opinion, though *891we’ll repeat the key holdings as necessary here.
Chicago responded to our decision by promulgating a host of new regulations governing firing ranges, including zoning restrictions, licensing and operating rules, construction standards, and environmental requirements. (Firing ranges operated by law enforcement and private-security firms are exempt from the regulatory scheme; there are currently 11 of these located throughout the city.) The plaintiffs returned to court arguing that many of the new regulations violate the Second Amendment.2
In the face of this second round of litigation, the City amended the regulatory scheme four times, Ezell II, 70 F.Supp.3d at 876, repealing or revising some of the new rules. The parties eventually filed cross-motions for summary judgment. Ruling on the motions, the judge invalidated some regulations and upheld others, id. at 884-93, leaving both sides with something to appeal. And appeal they did, though many of the judge’s rulings are left unchallenged, helpfully narrowing the present scope of the dispute.
Three regulations remain contested. The first two are zoning provisions limiting where shooting ranges may locate. Section 17-5-0207 of the Chicago Municipal Code permits ranges only in manufacturing districts with a special-use permit. Section 17-9-0120 is a distancing restriction barring shooting ranges within 100 feet of another range or within 500 feet of any district that is zoned for residential use or planned residential use, or any preexisting school, day-care facility, place of worship, liquor retailer, children’s activities facility, library, museum, or hospital. The third contested regulation, section 4-151-100(d), prohibits anyone under age 18 from entering a shooting range.
The judge held that the zoning restrictions severely limit where shooting ranges can be located and accordingly required the City to establish a close fit between the restrictions and the public interests they serve. Id. at 883. The City identified several harmful secondary effects that it claimed were associated with shooting ranges: gun theft, fire hazards, and airborne lead contamination. Id. at 883-84. But it produced no evidentiary support for these claims beyond the speculative testimony of three city officials—Zoning Administrator Patricia Scudiero, Police Lieutenant Kevin Johnson, and Rosemary Krimbel, the Commissioner of Business Affairs and Consumer Protection. Id.
We’ll return to the specifics of their testimony later; for now it’s enough to say that the judge found it wholly inadequate to discharge the City’s burden to justify relegating shooting ranges to manufacturing districts. Id. Because the City failed to establish a connection between this zoning rule and the public interests it is meant to serve, the judge invalidated the manufacturing-district restriction. Id. at 884.
But the judge rejected the challenge to the 500-foot distancing requirement. She found this restriction “significantly less burdensome” when considered “standing alone.” Id. She likened it “to a ‘law forbidding the carrying of firearms in sensitive places such as schools and government buildings,”’ which Heller specifically did not call into question. Id. (quoting District of Columbia v. Heller, 554 U.S. 570, 626-*89227, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008)). Without further analysis, the judge upheld the 500-foot distancing restriction. She did not specifically address the additional requirement of a 100-foot buffer zone between firing ranges.
Finally, the judge upheld the age restriction, concluding that “minors are not guaranteed Second Amendment rights.” Id. at 889. Cross-appeals followed.
II. Analysis
The City asks us to reinstate its zoning restriction limiting firing ranges to manufacturing districts. The plaintiffs defend the judge’s decision to strike that rule; they argue as well that the distancing and age restrictions fail Second Amendment scrutiny. Our review is de novo, so we give these issues a fresh look. See Dunnet Bay Constr. Co. v. Borggren, 799 F.3d 676, 688 (7th Cir. 2015) (“We review the district court’s ruling on the cross-motions for summary judgment de novo, construing all reasonable inferences from the record in favor of the party against whom the motion under consideration is made.”).
A. Ezell I
We take as settled what was established in Ezell I. There we held that resolving Second Amendment cases usually entails two inquiries. The threshold question is whether the regulated activity falls within the scope of the Second Amendment. Ezell I, 651 F.3d at 701-02. This is a textual and historical inquiry; if the government can establish that the challenged law regulates activity falling outside the scope of the right as originally understood, then “the regulated activity is categorically unprotected, and the law is not subject to further Second Amendment review.” Id. at 703.
“If the government cannot establish this—if the historical evidence is inconclusive or suggests that the regulated activity is not categorically unprotected— then there must be a second inquiry into the strength of the government’s justification for restricting or regulating the exercise of Second Amendment rights.” Id. This requires an evaluation of “the regulatory means the government has chosen and the public-benefits end it seeks to achieve.” Id. The rigor of this means-end review depends on “how close the law comes to the core of the Second Amendment right and the severity of the law’s burden on the light.” Id. Severe burdens on the core right of armed defense require a very strong public-interest justification and a close means-end fit; lesser burdens, and burdens on activity lying closer to the margins of the right, are more easily justified. Id. In all cases the government bears the burden of justifying its law under a heightened standard of scrutiny; rational-basis review does not apply. Id. at 706.
Addressing the “scope” question in Ezell I, we rejected the City’s argument that range training is categorically unprotected by the Second Amendment. We held that the core individual right of armed defense—as recognized in Heller and incorporated against the states in McDonald— includes a corresponding right to acquire and maintain proficiency in firearm use through target practice at a range. 651 F.3d at 704. We explained that the core right to possess firearms for protection “wouldn’t mean much without the training and practice that make it effective.” Id. We noted that Heller itself supports this understanding. Id. at 704 (citing Heller, 554 U.S. at 616, 619, 128 S.Ct. 2783). Finally, we held that the City had failed to establish that target practice is wholly unprotected as a matter of history and legal tradition in the founding era or when the Fourteenth Amendment was ratified. Id. at 704-06.
*893This holding and these observations control here. Range training is not categorically outside the Second Amendment. To the contrary, it lies close to the core of the individual right of armed defense.
The City also failed to carry its burden in Ezell 1 at step two of the analytical framework. We held that banishing firing ranges from the city was a severe encroachment on the right of law-abiding, responsible Chicagoans to acquire and maintain proficiency in firearm use, “an important corollary to the meaningful exercise of the core right to possess firearms for self-defense.” Id. at 708. Accordingly, we applied a strong form of intermediate scrutiny and required the City to demonstrate “a close fit between the range ban and the actual public interests it serves, and also that the public’s interests are strong enough to justify so substantial an encumbrance on individual Second Amendment rights.” Id. at 708-09. The City did not carry this burden, so we instructed the district court to enjoin the firing-range ban. Id. at 709-11.
All this is established law. Resisting these settled propositions, the City now asks us to revisit and modify the analytical framework established in Ezell I. In its view only laws that substantially or “unduly” burden Second Amendment rights should get any form of heightened judicial scrutiny. This is an odd argument; we specifically addressed and rejected that approach in Ezell I. Id. at 708 n.12, 128 S.Ct. 2783; id. at 706, 128 S.Ct. 2783. Our reasoning flowed from Heller itself: The Supreme Court explicitly rejected rational-basis review, making it clear that burdens on Second Amendment rights are always subject to heightened scrutiny. Heller, 554 U.S. at 628 n.27, 128 S.Ct. 2783 (“If all that was required to overcome the right to keep and bear arms was a rational basis, the Second Amendment would be redundant with the separate constitutional prohibition on irrational laws, and would have no effect.”). In McDonald the Court cautioned against treating the Second Amendment as a “second-class right, subject to an entirely different body of rules than the other Bill of Rights guarantees.” 561 U.S. at 780, 130 S.Ct. 3020. The City’s proposed “substantial burden” test as a gateway to heightened scrutiny does exactly that.
We note for good measure that most other circuits have adopted the framework articulated in Ezell I and require some form of heightened scrutiny when evaluating the government’s justification for a law challenged on Second Amendment grounds. See, e.g., Tyler v. Hillsdale Cty. Sheriffs Dep’t, 775 F.3d 308, 326 (6th Cir. 2014) (en banc); Jackson v. City & County of San Francisco, 746 F.3d 953, 961 (9th Cir. 2014); Nat'l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 700 F.3d 185, 194 (5th Cir. 2012); Heller v. District of Columbia, 670 F.3d 1244, 1252 (D.C. Cir. 2011); United States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010); United States v. Reese, 627 F.3d 792, 800-01 (10th Cir. 2010); United States v. Marzzarella, 614 F.3d 85, 89 (3d Cir. 2010). We see no reason to retreat from our settled approach and now repeat what we said in Ezell I: If the challenged law regulates activity protected by the Second Amendment, the government “bears the burden of justifying its action[s] under some heightened standard of judicial review.” 651 F.3d at 706.
B. New Regulations, New Challenges
1. Zoning restrictions
This new round of litigation is somewhat different, however; this time we’re reviewing a set of zoning restrictions, not an outright ban on shooting ranges through*894out the city. Still, the record reflects that the zoning regulations at issue here severely limit where shooting ranges may locate. The combined effect of the manufacturing-district classification and the distancing restriction leaves only about 2.2% of the city’s total acreage even theoretically available to site a shooting range (10.6% of the total acreage currently zoned for business, commercial, and manufacturing use). It’s unclear how many of these parcels are commercially suitable for siting a shooting range catering to the general public.
The plaintiffs presented evidence—including the testimony of two experts— showing that in other jurisdictions shooting ranges are treated as commercial uses and are often attached to gun retailers, and that banishing them to a tiny subset of the land zoned for manufacturing reduces their commercial viability based on traffic patterns, lack of arterial roads, and other impediments. Tellingly, years after Ezell I no publicly accessible shooting range yet exists in Chicago. We therefore agree with the district judge that the challenged zoning regulations, though not on their face an outright prohibition of gun ranges, nonetheless severely restrict the right of Chicagoans to train in firearm use at a range.
We also agree with the judge’s decision to require the City to establish a close fit between the challenged zoning regulations and the actual public benefits they serve— and to do so with actual evidence, not just assertions. 70 F.Supp.3d at 883. The judge’s analysis went offtrack, however, when she examined the two zoning regulations separately and summarily upheld the 500-foot distancing requirement as a “sensitive place” restriction, essentially immune from challenge under Heller.
There are two problems with this approach. First, the manufacturing-district and distancing restrictions stand or fall together. The two zoning requirements work in tandem to limit where shooting ranges may locate. The impact of the distancing rule cannot be measured “standing alone,” as the district judge thought; to meaningfully evaluate the effect of the buffer-zone requirement, we need to know which zoning districts are open to firing ranges. The manufacturing-district classification now stands enjoined, and to that extent we agree with the judge’s decision, for reasons we’ll explain in a moment. That puts the ball squarely in the City’s court to decide which districts it will now open to firing ranges and on what terms. A different combination of zoning rules—say, a more permissive zoning classification and a less restrictive buffer-zone rule—may well be justified, if carefully drafted to serve actual public interests while at the same time making commercial firing ranges practicable in the city. But the two zoning restrictions—the manufacturing-district classification and the distancing requirement—are a single regulatory package for purposes of Second Amendment scrutiny. We can’t evaluate the degree to which these zoning regulations, standing alone, encumber Second Amendment rights and are responsible for the absence of commercial shooting ranges in the city. They must be evaluated as a package.
Second, the judge summarily upheld the distancing restrictions based on the enigmatic passage in Heller in which the Court cautioned that its opinion should not be read as casting doubt on “longstanding prohibitions on the carrying of firearms ... in sensitive places” like schools and government buildings. 554 U.S. at 626-27, 128 S.Ct. 2783. The judge apparently thought this language effectively immunized the buffer-zone rule from constitutional review. Ezell II, 70 F.Supp.3d at 884-85.
*895We’re not sure that’s the correct way to understand the Court’s “sensitive places” passage, but we don’t need to resolve the matter in order to decide this case. The distancing requirement is not a limitation on where firearms may be carried, so it doesn’t fall within the ambit of this language. Moreover, any suggestion that firearms are categorically incompatible with residential areas—recall that residential districts are included in the City’s buffer-zone rule—is flatly inconsistent with Heller, which was explicit that possession of firearms in the home for self-defense is the core Second Amendment right. Heller, 554 U.S. at 635-36, 128 S.Ct. 2783. So the manufacturing-district classification and the distancing requirement must be reviewed together.
With that point explained, we return to the City’s proffered justification for regulating firing ranges in this way. The City claims that confining firing ranges to manufacturing districts and keeping them away from other ranges, residential districts, schools, places of worship, and myriad other uses serves important public health and safety interests. Specifically, the City cites three concerns: firing ranges attract gun thieves, cause airborne lead contamination, and carry a risk of fire.
The City has provided no evidentiary support for these claims, nor has it established that limiting shooting ranges to manufacturing districts and distancing them from the multiple and various uses listed in the buffer-zone rule has any connection to reducing these risks. We certainly accept the general proposition that preventing crime, protecting the environment, and preventing fire are important public concerns. But the City continues to assume, as it did in Ezell I, that it can invoke these interests as a general matter and call it a day. It simply asserts, without evidence, that shooting ranges generate increased crime, cause airborne lead contamination in the adjacent neighborhood, and carry a greater risk of fire than other uses.
The City’s ovm witnesses testified to the lack of evidentiary support for these assertions. They repeatedly admitted that they knew of no data or empirical evidence to support any of these claims. Indeed, Patricia Scudiero, the City’s zoning administrator, conceded that neither she nor anyone else in her department made any effort to review how other cities zone firing ranges. She conducted no investigation, visited no firing ranges in other jurisdictions, consulted no expert, and essentially did no research at all.
To shore up its weak defense of the two zoning restrictions, the City submitted a list of 16 thefts from gun stores and shooting ranges around the country since 2010. Only two of these incidents involved thefts from shooting ranges, and no evidence suggests that these thefts caused a spike in crime in the surrounding neighborhood.
The City’s assertions about environmental and fire risks are likewise unsupported by actual evidence. In its briefs the City relies on a study by the National Institute for Occupational Safety and Health explaining that improperly ventilated shooting ranges can release lead-contaminated air into the surrounding environment. But the report goes on to describe appropriate filtering techniques that prevent this danger entirely. As for the concern about fire, the City provided no evidence to suggest that a properly constructed and responsibly operated commercial shooting range presents a greater risk of spontaneous combustion than other commercial uses.
Moreover, and importantly, Chicago has promulgated a host of regulations to guard against environmental and fire hazards and otherwise ensure that shooting ranges will be properly constructed, maintained, *896and operated. These regulations were for the most part upheld, Ezell II, 70 F.Supp.3d at 884-93, and the judge’s rulings are unchallenged on appeal.
And if more were needed, the City concedes (as it must) that law-enforcement and private-security ranges operate in commercial districts throughout Chicago near schools, churches, parks, and stores; the City acknowledges that they operate quite safely in these locations. Common sense suggests that law-enforcement ranges probably do not attract many thieves, but the City’s theft-protection rationale for these zoning rules is so woefully unsupported that the distinction between law-enforcement and commercial ranges doesn’t carry much weight. The City doesn’t even try to argue that commercial ranges create greater fire or environmental risks than law-enforcement ranges.
We explained in Ezell I that the City cannot defend its regulatory scheme “with shoddy data or reasoning. The municipality’s evidence must fairly support the municipality’s rationale for its ordinance.” 651 F.3d at 709 (quoting City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 438, 122 S.Ct. 1728, 152 L.Ed.2d 670 (2002)). To borrow from the free-speech context, “there must be evidence” to support the City’s rationale for the challenged regulations; “lawyers’ talk is insufficient.” Annex Books, Inc. v. City of Indianapolis, 581 F.3d 460, 463 (7th Cir. 2009). Here, as in Ezell I, the City’s defense of the challenged zoning rules rests on sheer “speculation about accidents and theft.” 651 F.3d at 709. That’s not nearly enough to satisfy its burden. The manufacturing-district and distancing restrictions are unconstitutional.
2. Age restriction
The City’s primary defense of the age-18 limitation is to argue that minors have no Second Amendment rights at all. To support this sweeping claim, the City points to some nineteenth-century state laws prohibiting firearm possession by minors and prohibiting firearm sales to minors. Laws of this nature might properly inform the question whether minors have a general right, protected by the Second Amendment, to purchase or possess firearms. But they have little relevance to the issue at hand.
The plaintiffs do not question the permissibility of regulating the purchase and possession of firearms by minors. They challenge only the extraordinary breadth of the City’s age restriction. Banning anyone under age 18 from entering a firing range prevents older adolescents and teens from accessing adult-supervised firearm instruction in the controlled setting of a range. There’s zero historical evidence that firearm training for this age group is categorically unprotected. At least the City hasn’t identified any, and we’ve found none ourselves.
To the contrary, Heller itself points in precisely the opposite direction. 554 U.S. at 617-18, 128 S.Ct. 2783 (“[T]o bear arms implies something more than the mere keeping; it implies the learning to handle and use them ...; it implies the right to meet for voluntary discipline in arms, observing in doing so the laws of public order.” (quoting Thomas MoIntyre Cooley, A Treatise on the Constitutional Limitations 271 (1868))); see also id. at 619, 128 S.Ct. 2783 (“No doubt, a citizen who keeps a gun or pistol under judicious precautions, practices in safe places the use of it, and in due time teaches his sons to do the same, exercises his individual right.” (quoting Benjamin Vaughan Abbott, Judge and Jury: A Popular Explanation of the Leading Topics in the Law of the Land 333 (1880))).
*897For the same reason, the City’s reliance on contemporary caselaw is entirely misplaced. The few cases it identifies all address laws prohibiting minors from possessing, purchasing, or carrying firearms. See, e.g., Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338 (5th Cir. 2013) (upholding a state law banning 18- to 20-year-olds from carrying handguns in public); Nat’l Rifle Ass’n of Am., Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 700 F.3d 185 (5th Cir. 2012) (upholding a federal law prohibiting 18- to 21-year-olds from purchasing a handgun); United States v. Rene E., 583 F.3d 8 (1st Cir. 2009) (upholding a federal law prohibiting juvenile handgun possession); People v. Mosley, 392 Ill.Dec. 588, 33 N.E.3d 137 (2015) (upholding a state law banning 18-to 20-year-olds from carrying handguns outside the home); People v. Aguilar, 377 Ill.Dec. 405, 2 N.E.3d 321, 329 (2013) (upholding a state law prohibiting those under age 18 from possessing concealable firearms); State v. Sieyes, 168 Wash.2d 276, 225 P.3d 995 (2010) (upholding a state law prohibiting those under age 18 from possessing firearms).
Nor can the City find help from our decision in Horsley v. Trame, 808 F.3d 1126 (7th Cir. 2015). Horsley was not, strictly speaking, a claim about the Second Amendment rights of minors; the case addressed an Illinois law that requires 18- to 21-year-olds to provide written parental consent to obtain a so-called “FOID card,” a prerequisite to lawful ownership of a firearm. Horsley discussed but expressly did not decide whether minors are categorically excluded from the Second Amendment right. Id. at 1131 (“We need not decide today whether 18-, 19-, and 20-year-olds are within the scope of the Second Amendment”). The panel opted instead to apply heightened scrutiny to the Illinois law at step two of the Ezell I framework and under that standard upheld the parental-consent requirement. Id. at 1132-34. Horsley, like the other cases cited by the City, does not speak to the issue before us here.
In short, no case has yet addressed a claim comparable to this one: A challenge to an age restriction that extinguishes even the right of older adolescents and teens to receive adult-supervised firearm instruction in the controlled setting of a firing range. Because the City has not met its burden to establish that no person under the age of 18 enjoys this right, we proceed to Ezell Ts second step.
The City staked most of its case on the categorical argument and made little effort to justify prohibiting older adolescents and teens from engaging in supervised target practice at a range. Its rationale rests largely on an argument from “common sense” about public safety and the safety of children. Yet even common sense does not lie with the City.
In what must have come as a surprise to the City, Commissioner Krimbel, the City’s own witness on this subject, actually agreed with the plaintiffs’ attorney that banning anyone under 18 from entering a shooting range goes too far and extends beyond legitimate safety concerns. Here’s a taste: “I will give you this: I believe [the age restriction] is inartfully drafted because it seem[s] clear to me that the purpose of it is to not have kids running around unsupervised.” And this: “[Y]ou might want to draft that a little bit differently” because shooting ranges are a “good place” to teach a youngster “how to fire a rifle.” And this: “In fact, my own son took a shooting class when he was 12, so I’m well aware of the fact it’s okay to teach a young person how to shoot a gun properly.” Commissioner Krimbel also conceded that the City lacked any data or empirical *898evidence to justify its blanket no-one-under-18 rule.
The City is left to rely on generalized assertions about the developmental immaturity of children, the risk of lead poisoning by inhalation or ingestion, and a handful of tort cases involving the negligent supervision of children who were left to their own devices with loaded firearms. No one can disagree—and we certainly do not—that firearms in the hands of young children or unsupervised youth are fraught with serious risks to safety. Nor do we question the aim of protecting children against lead poisoning. We accept as well that the presence of young children at a firing range can be a risky distraction during target practice, even for a skilled marksman.
But the City has specific regulations aimed at containing the environmental risks, as we’ve already noted. And the remaining public-safety interests can be addressed by a more closely tailored age restriction—one that does not completely extinguish the right of older adolescents and teens in Chicago to learn how to shoot in an appropriately supervised setting at a firing range. As presently written, however, the City has failed to adequately justify its broad age restriction.3
III. Conclusion
As we said in Ezell I, Chicago has room to regulate the construction and operation of firing ranges to address genuine risks to public health and safety. 651 F.3d at 711. This includes setting rules about where firing ranges may locate and the terms on which minors may enter. But the City has not justified the three contested regulations. Accordingly, the judge was right to enjoin the manufacturing-district restriction, and to that extent the judgment is affirmed. The distancing and age restrictions are likewise invalid; to that extent the judgment is reversed and the case is remanded with instructions to modify the injunction consistent with this opinion.
Affirmed in part, Reversed in part, and Remanded with instructions.

. See District of Columbia v. Heller, 554 U.S. 570, 128 S.Ct. 2783, 171 L.Ed.2d 637 (2008); McDonald v. City of Chicago, 561 U.S. 742, 130 S.Ct. 3020, 177 L.Ed.2d 894 (2010).


. The individual plaintiffs are Rhonda Ezell, Joseph Brown, and William Hespen, Chicago residents who want access to a firing range within city limits. Action Target, another plaintiff, is a leading designer and builder of gun ranges. The remaining plaintiffs are the Second Amendment Foundation and the Illinois Rifle Association, two nonprofits that advocate for Second Amendment rights.


. The plaintiffs also mounted a First Amendment challenge to the age restriction. We do not address this alternative argument.